Name: Commission Regulation (EEC) No 729/93 of 29 March 1993 amending Commission Regulation (EEC) No 2892/92 on the application of a minimum import price for frozen blackcurrants originating in Poland
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  prices;  Europe
 Date Published: nan

 30 . 3. 93 Official Journal of the European Communities No L 75/5 COMMISSION REGULATION (EEC) No 729/93 of 29 March 1993 amending Commission Regulation (EEC) No 2892/92 on the application of a minimum import price for frozen blackcurrants originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia ('), and in particular Article 2 thereof, Whereas Article 4 of Commission Regulation (EEC) No 1498/92 of 10 June 1992 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993 (2), as last amended by Regulation (EEC) No 268/93 (3), provides that the Commission is to adopt any necessary measures if the minimum import price is not complied with ; Whereas, by Regulation (EEC) No 2892/92 (4), as amended by Regulation (EEC) No 3789/92 (*), the Commission introduced a minimum import price ap ­ plicable until 31 March 1993 to frozen blackcurrants originating in Poland ; whereas information available to the Commission shows clearly that the unit value of frozen blackcurrants originating in Poland falling within Taric code 0811 20 39 * 10 has, on average, for the third three-month period of the marketing year, remained well below the minimum import price fixed in Regulation (EEC) No 1498/92 ; whereas, on the other hand, the unit value of frozen blackcurrants originating in Poland falling within Taric code 0811 20 39 *90 has, on average, for the third three-month period, been above the minimum import prices fixed in Regulation (EEC) No 1498/92 ; whereas the requirement of a minimum price should therefore be maintained for a period of two months for frozen blackcurrants falling within Taric code 0811 20 39 * 10 and abolished for frozen blackcurrants, falling within Taric code 0811 20 39*90, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2892/92 is hereby amended as follows : 1 . The first paragraph of Article 1 is replaced by the following : 'A countervailing charge is hereby introduced on imports into the Community of frozen blackcurrants originating in Poland falling within CN code ex 0811 20 39 (Taric code 851 1 20 39 *10), equal to the difference between the minimum import price as fixed in the Annex to Regulation (EEC) No 1498/92 and the actual import price.' 2 . In Article 6 *31 March 1993' is replaced by '31 May 1993 '. Article 2 This Regulation shall enter into force on 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 145, 27. 5. 1992, p. 3. 0 OJ No L 158, 11 . 6. 1992, p . 15. 0 OJ No L 30, 6. 2. 1993, p. 53 . (4) OJ No L 288, 3 . 10 . 1992, p . 14. (4 OJ No L 383, 29 . 12. 1992, p . 102.